NO. 07-09-00344-CR, 07-09-00345-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                     MARCH 12, 2010


                            ROBERT TIJERINA, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

 NO. A17408-0710, A17409-0710; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 ABATE AND REMAND


       Appellant, Robert Tijerina, appeals from his conviction for driving while

intoxicated, third or more, and sentence of 55 years incarceration in the Texas

Department of Criminal Justice, Institutional Division.


       After one extension was granted, the clerk=s record was filed on January 13,

2010. The reporter=s record was initially due on December 7, 2009. On December 15,

2009, the Clerk of this Court notified the reporter that the reporter’s record was past due

and directed the reporter to advise the Court of the status of the reporter’s record on or
before December 28, 2009. On December 23, 2009, the reporter filed a request for

extension of time to file the record on the basis of the reporter’s caseload. On January

4, 2010, the Court granted that motion and extended the deadline for filing the reporter’s

record to January 15, 2010. The reporter filed a second request for extension of time to

file the record on January 14, 2010, indicating that 14 and one half volumes of the 17

volume record had been completed.          On January 21, 2010, the Court granted the

motion and extended the deadline to February 16, 2010. On February 23, 2010, the

Clerk of this Court again notified the reporter that the reporter’s record was past due

and directed the reporter to advise the Court of the status of the reporter’s record on or

before March 5, 2010.       On March 5, 2010, the reporter again filed a request for

extension of time to file the record indicating that her caseload was preventing her from

completing the record. We deny the reporter=s third request for extension of time to file

the reporter=s record as not being supported by good cause.


       Accordingly, we abate this appeal and remand the cause to the trial court for

further proceedings. See TEX. R. APP. P. 35.3(c). Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine whether the reporter=s caseload is such that an alternate or substitute

reporter should or can be appointed to complete the record in this appeal in a timely

manner. If so, the trial court is directed to take whatever steps are necessary to ensure

that the reporter=s record in this appeal is filed as soon as practicable.


       The trial court shall cause the hearing to be transcribed. In addition, the trial

court shall (1) execute findings of fact and conclusions of law addressing the foregoing

                                              2
issues, (2) cause a supplemental clerk=s record to be developed containing its findings

of fact and conclusions of law and any orders it may issue relating to this matter, and (3)

cause a reporter=s record to be developed transcribing the evidence and arguments

presented at the aforementioned hearing, if any.       The trial court shall then file the

supplemental clerk=s record and any reporter=s record transcribing the hearing with the

Clerk of this Court on or before April 7, 2010. Should further time be needed by the trial

court to perform these tasks, same must be requested before April 7, 2010.


       It is so ordered.


                                          Per Curiam




Do not publish.




                                            3